OPINION
WOODLEY, Presiding Judge.
This is an appeal from an order in a habeas corpus proceeding, entered after hearing, remanding appellant to the custody of the Sheriff of Harris County.
Pursuant to the authority granted by Art. 44.35 Vernon’s Ann.C.C.P.1 the court allowed bail in the sum of $1,000 pending appeal.
The record on appeal reflects that appellant is not in custody and not on bond. This court is therefore without jurisdiction to enter any order other than to dismiss the appeal. Ex parte Hawthorne, 151 Tex.Cr.R. 283,207 S.W.2d 408.
The appeal is dismissed.

. Formerly Art. 857a C.C.P. enacted 1927 (Acts 40th Leg., p. 66, Ch. 43, See. 1.)